Case 7:15-cr-00468-VB Document172 Filed 09/14/20..Page.1.of.2....

Case 7:15-cr-00468-VB Document 171 Filed 09/13/2Q;sPage... of 2”
BOCUMEN'S
ELECTRO”

Md het y

 

SUSAN C. WOLFE, ESQ.
Law office of Susan C. Wolfe

   
  

 

APPLICATION GRANTED:

The in-person conference scheduled for 10/5/2020 is
adjourned on consent to 10/30/2020 at 10:30 a.m. The
docket reflects that defendant has not admitted any of the
Specifications of the amended violation of supervised release
report and thus a sentencing has not yet been scheduled in
this matter. However, if defense counsel anticipates that
defendant will admit some or all of the Specifications at the
next conference and will proceed immediately to sentencing,
Hon. Judge Vincent L. B counsel is welcome to submit a sentencing memorandum by
United States District jy} 10/16/2020. Any response from the government is due

United State District Co 80 OSE RED:
300 Quarropas Street ‘

White Plains, NY 10601 i/ tA
Via Email: Donna_Hilbey 7 cant L, Briccetti, U.S.D J.

Tel: (917) 209-0441
Email: scwolfe@sewolfelaw.c

 

 

 

Re: United States v. Julio Renta, 15-cr-468-VB

  
 
 
 
 
  

Dear Judge Briccetti:

Julio Renta was arrested on a vipfation of supervised release on May 14, 2020
and I was assigned to represent him/The case was adjourned three times during
the height of the pandemic, while obtained and reviewed medical records and
conferred with my client by phgfe and video. The case is currently scheduled for
plea and sentencing on October 5, 2020, with defendant’s sentencing memorandum
due two weeks before, on S€ptember 21, 2020. I am writing to request an
adjournment, upon consgnt of the government, until October 29, 2020, or thereafter,
at the Court’s conveni

The Court gyanted my request for an evaluation and report by a social
worker/mitigatioy specialist, Kathleen O’Boyle, who has met with Mr. Renta at the
Westchester Coxnty Jail, has been in contact with his family, and has been
reviewing the important records and documents. She is also researching resources
that could be made available to Mr. Renta upon his release.

The calendars of both myself and Ms. Boyle have exploded coming into
September. Ms. O’Boyle has advised me that she will not be able to complete an
adequate report by September 21st. In addition, because of my schedule of
sentencings and appeals from mid- September through mid-October, I am
requesting the Court’s indulgence so that I may file Mr. Renta’s sentencing
memorandum by October 15th, two weeks before a proposed sentencing date of
October 29, 2020, or shortly thereafter.

 
Case 7:15-cr-00468-VB Document 172 Filed 09/14/20 Page 2 of 2
Case 7:15-cr-00468-VB Document171 Filed 09/13/20 Page 2 of 2

Hon Vincent Briccetti
September 13, 2020
Page 2

I thank the Court for its consideration and I am mindful that, under the
circumstances, as onerous as my schedule may be, the Court’s is undoubtedly more
so.

Very truly yours,

S/
SUSAN C. WOLFE

 
